United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60046
                          Summary Calendar


ISMAIL AHMAD ABEDI; NOUHA KHODR AGHA;
WAEL ABEDI; NIVINE ABEDI; RAYAN ABEDI;
RAED ABEDI,

                                    Petitioners,

versus

JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A77-246-777
                             A77-246-771
                             A77-246-774
                             A77-246-775
                             A77-246-776
                             A77-246-778
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ismail Ahmad Abedi (“Abedi”), a stateless Palestinian and

native of Lebanon, his wife Nouha Khodr Agha, a citizen and

native of Lebanon, and their children, Wael Abedi, Nivine Abedi,

Rayan Abedi, and Raed Abedi, all stateless Palestinians and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60046
                                -2-

natives of Lebanon, petition this court for review of the Board

of Immigration Appeals’ (“BIA”) affirmance of the Immigration

Judge’s (“IJ”) order denying Abedi’s requests for asylum,

withholding of removal, and voluntary departure.    The other

petitioners’ claims are all dependent upon the resolution of

Abedi’s claims.   When, as here, the BIA summarily affirms the

IJ’s decision without opinion, we review the IJ’s decision.      See

Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     Abedi argues that the IJ’s denial of his request for

voluntary departure violated his due process rights.    Abedi,

however, did not challenge the IJ’s denial of his request for

voluntary departure before the BIA.   An alien’s failure to

exhaust an issue before the BIA serves as a jurisdictional bar to

our consideration of the issue.   Wang v. Ashcroft, 260 F.3d 448,

452-53 (5th Cir. 2001).   As the BIA had the power to address this

claim, it does not fall under the exception to the exhaustion

requirement for due process claims and we are is without

jurisdiction to consider it.   See Goonsuwan v. Ashcroft, 252 F.3d

383, 389-90 & n.13 (5th Cir. 2001).   Accordingly, regarding the

denial of Abedi’s request for voluntary departure, the petition

for review is DISMISSED for lack of jurisdiction.

     Abedi argues that the IJ’s denial of his requests for asylum

and withholding of removal were not supported by substantial

evidence.   Because the IJ’s finding that Abedi’s allegations of

past persecution and fear of future persecution were not credible
                             No. 03-60046
                                  -3-

was sufficient to support his ruling and because Abedi has not

shown that the record compels a contrary conclusion, we will not

substitute our judgement for that of the IJ with respect to his

credibility determination.    See Chun v. INS, 40 F.3d 76, 78-79

(5th Cir. 1994).   Because Abedi has not shown that he was

eligible for asylum, he has not shown that he has met the

stricter standards for eligibility for withholding of removal.

See Mikhael, 115 F.3d at 306 & n.10.

     Abedi further argues that his case did not meet the BIA’s

requirements for issuance of an affirmance without opinion

pursuant to 8 C.F.R. § 1003.1(e)(4) and that the BIA’s use of

this summary affirmance procedure violated his due process

rights.   The due process argument is without merit.     See Soadjede

v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003) (rejecting due

process challenge to a similar summary affirmance procedure set

forth in 8 U.S.C. § 1003(a)(7)).    Because the decision of the IJ

was correct and did not raise novel or substantial factual or

legal questions, the decision met the criteria for a summary

affirmance pursuant to § 1003.1(e)(4).      The remainder of the

petition for review is, therefore, DENIED.

     DISMISSED IN PART; DENIED IN PART.